EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Attorney Sean Douglass (Reg. No. 78,157) on 05/03/2021 and during an interview on 05/03/2021. 

The application has been amended as follows: 
Please amend the claims filed on 2/16/2021 as follows. 
1. (Currently Amended) A method for controlling participation of a plurality of participants being eligible to submit data related to a transaction to network based on time using a processing server comprising a participant database, a verification module, a generation module, a receiving device, a transmission device, a hashing module and a memory, wherein each of the plurality of the participants is associated with one of a plurality of participant profiles stored in the participant database, the method comprising:
	storing, by the processing server , in the plurality of the participant profiles, wherein each of the plurality of the participant profiles includes at least a  public key of a cryptographic key pair, an identification value, and at least a period of time, wherein at least the period of time   
storing, by the processing server, in the memory a blockchain, wherein the blockchain comprises and of the plurality of the blocks includes at least a block header and one or more data values; 
executing, by the processing server, the verification module, the generating module, the receiving device, the transmission module and the hashing module; 
	receiving, bythe executed receiving devicefirst computing system, wherein the block submission includes at least a digital signature, and a first identification value 
	determining, by the processing server, a first time of the processing server; 
	generating, by the processing server after the receiving the block submission, a first timestamp associated with the received block submission based on the determined time of the processing server; 
	identifying, by the processing server, a first participant profile of the plurality of the participant profiles associated with the first computing system and retrieving the public key associated with the first participant profile by querying the participant database based on the received first identification value;
	verifying, by  the executed verification module received digital signature by validating the received block submission using at least the public key of the identified first participant profile;
based on the verification of the digital signature, determining, by the executed verification modulethat the first computing system of the identified first participant profile is eligible to submit data related to the transaction to the blockchain based on the first timestamp of the received block submission is within the period of time comprised in the identified first participant profile; 
in response to the determining the first computing system of the identified first participant profile is eligible to submit data to the blockchain, generating, by the executed generation module
the executed transmission devicein the blockchain network over one or more networks via one or more network protocols. 
 2. (Currently Amended) The method of claim 1, wherein the generating the 
generating, by the executed hashing module 
generating, by the executed hashing module the blocks; and
storing, by the executed generation module, in the block header of the 
3. (Currently Amended) The method of claim 1, wherein the generating the the determined first time of the processing server in the at least one data value. 

Claims 4-5 (canceled)
Claims 6-8 (canceled)
9. (Currently Amended) A system for controlling participation of a plurality of participants being eligible to submit data related to a transaction to network based on time and each of the plurality of the participants is associated with one of a plurality of participant profiles stored in a participant database, the system comprising: 
a processing server, the processing server comprising: 
a processor;



a memory storing the participant database, a verification module, a generation module, a receiving device, a transmission device, a hashing module, and computer readable instructions that, when executed by the processor, cause the processor to perform the steps of: 
storing, in the participant database, the plurality of the participant profiles, wherein each of the plurality of the participant profiles includes at least a public key of a cryptographic key pair, an identification value, and at least a period of time, wherein at least the period of time comprises 
storing, in the memory, a blockchain, wherein the blockchain comprises of the plurality of the blocks includes at least a block header and one or more data values;
executing the verification module, the generating module, the receiving device, the transmission device and the hashing module;
receiving, via the executed receiving device, a block submission from a first computing system, wherein the block submission includes at least a digital signature, and a first identification value 
determiningfirst time of the processing server; 
generating,  the block submission, a first timestamp associated with the received block submission based on the determined first time of the processing server; 
identifyingfirst participant profile of the plurality of the participant profiles associated with the first computing system and retrieving the public key associated with the first participant profile by querying the participant database based on the received first identification value; 
verifying, executed verification modulereceived digital signature by validating the received block submission using at least the public key of the identified first participant profile, and 
based on the verification of the digital signature, determining, via the executed verification module, the first computing system of the identified first participant profile is eligible to submit data related to the transaction to the blockchain based on the first timestamp of the received block submission is within the period of time comprised in the identified first participant profile; 
in response to the determining the first computing system of the identified first participant profile is eligible to submit data to the blockchain, generating,via the executed generation module, a 
electronically transmitting, via the executed transmitting device, the generated in the blockchain network over one or more networks via one or more network protocols. 
10. (Currently Amended) The system of claim 9, wherein the memory stores additional instructions that when executed by the processor, further causes the processor to perform the steps of:
generating, viahashing module, a data reference value via application of one or more hashing algorithms to the at least one data value;
generating, via the executed hashing module, a block reference value via application of one or more hashing algorithms to a most recent block of the plurality of the blocks; and, 
storing, via the executed generation module, in the block header of the 
11. (Currently Amended) The system of claim 9, wherein the generating the the determined first time of the processing server in the at least one data value. 

Claims 12-13 (canceled)
Claims 14-16 (canceled)
17. (Currently Amended) The method of claim 1, further comprising:
requesting, by the processing server, information from a second computing device, wherein the second computing device is associated with a second participant profile of the plurality of the participant profiles; 
receiving, by the processing server, the information from the second computing device; 
determining, by the processing server, a second time of the processing server; 
generating, by the processing server, a second timestamp associated with the received information from the second computing device based on the determined second time of the processing server; and

setting, by the processing server, the start time of the period of time in the second participant profile with the second timestamp.
18. (Currently Amended) The method of claim 17, wherein the receiving the information comprises a block submission from the second computing device.
19. (Currently Amended) The system of claim 9, wherein the memory stores additional that when executed by the processor further cause the processor to perform the steps of:
requestingsecond computing device, the submitter computing device associated with a second participant profile of the plurality of the participant profiles; 
receivingsecond computing device; 
determining a second time of the processing server; 
generating a second timestamp associated with the received information from the second computing device based on the determined second time of the processing server; and

setting the start time of the period of time in the second participant profile with the second timestamp.
20. (Currently Amended) The system of claim 19, wherein the receiving the information comprises a block submission from the second computing device.
Claim 21 (canceled)
Claim 22 (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a method for controlling participation of a plurality of participants being eligible to submit data related to a transaction to a blockchain network based on time using a processing server comprising a participant database, a verification module, a generation module, a receiving device, a transmission device, a hashing module and a memory, wherein each of the plurality of the participants is associated with one of a plurality of participant profiles stored in the participant database, as well as a system. 
Specifically, the applicant teaches the processing server storing in the participant database, the plurality of the participant profiles, wherein each of the plurality of the participant profiles includes at least a  public key of a cryptographic key pair, an identification value, and at least a period of time, wherein at least the period of time comprises a start time and an end time; executing the verification module, the receiving device and the transmission module, identifying a first participant profile of the plurality of the participant profiles associated with the first computing system and retrieving the public key associated with the first participant profile by querying the participant database based on the received first identification value, receiving, using the executed receiving device a  submission from a first computing system, wherein the submission includes at least a digital signature, a first data value and a first identification value, verifying, using the executed verification module, the received the digital signature by validating the received block submission using at least the public key of the identified first participant profile. However, this is taught by Ishimi (US7,069,252: Fig. 3A/3B/10/13/15A; 4:65-5:1, 10:4-15, 13:63-14:3, 14:43-55, 15:23-39). 
Additionally, applicant teaches the processing server determining using the executed verification module that the first computing system of the identified first participant profile is eligible to submit data related to the transaction based on time. However, this is taught by Lent (US 6,405,181: 8:25-33)
Furthermore, applicant teaches the processing server determining a first time of the processing server, generating after the receiving the block submission a first timestamp associated with the received block submission based on the determined time of the processing server. However, this is taught by Nannra (US2018/0254841: Fig. 1/2A/3/5; ¶¶18-20). 
Moreover, applicant teaches the processing server executing the generation module and the hashing module, storing in the memory, a blockchain, wherein the blockchain comprises a plurality of blocks, and each of the plurality of the blocks includes at least a block header and one or more data values, generating, using the executed generation module, a block comprising a block header and at least one data value; and  electronically transmitting, using the executed transmission device, the generated block to one or more nodes in the blockchain network over one or more networks via one or more network protocols.  However, this is taught by Lohe (US 2017/0048234: Fig. 6/22/23/58; ¶¶169, 227,234, 480)
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
storing…each of the plurality of the participant profiles…a period of time...
receiving…a block submission from a first computing system…wherein the block submission includes…a first data value…
generating…a first timestamp associated with the received block submission based on the determined time of the processing server;
based on the verification of the digital signature, determining…that the first computing system of the identified first participant profile is eligible to submit data related to the transaction to the blockchain based on that the first timestamp of the received block submission is within the period of time comprised in the identified first participant profile…
in response to the determining the computing system of the identified first participant profile is eligible to submit data to the blockchain, generating…a block comprising…at least one data value, wherein the at least one data value includes the first data value;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685